

 
EXHIBIT 10.1



Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), dated as of
February 23, 2016 but effective as of December 26, 2015 (the "Second Amendment
Effective Date"), is among VALMONT INDUSTRIES, INC., a Delaware corporation (the
"Company"), VALMONT INDUSTRIES HOLLAND B.V., a private company with limited
liability, with corporate seat in Eindhoven, the Netherlands ("Valmont
Holland"), VALMONT GROUP PTY LTD., a company incorporated under the laws of
Queensland, Australia ("Valmont Australia" and, together with the Company and
Valmont Holland, the "Borrowers"), and the other Subsidiaries of the Company who
become party to the Agreement pursuant to Section 5.10 thereof, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
"Administrative Agent").
 
RECITALS:


The Borrowers, the Administrative Agent, and the lenders listed on the signature
pages thereto have entered into that certain Credit Agreement dated as of August
15, 2012, as amended by that certain First Amendment to Credit Agreement dated
as of October 17, 2014 (as the same may hereafter be amended or otherwise
modified, the "Agreement").  The Borrowers, the Administrative Agent and the
Lenders now desire to amend the Agreement as herein set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
ARTICLE 1.
 


 
Definitions
 
Section 1.1. Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
 
ARTICLE 2.
 


 
Amendments
 
Section 2.1. Amendment to Credit Agreement.  The definition of “Change in
Control” set forth in Section 7.01 of the Agreement is hereby amended to read as
follows:
 
"Change in Control" means (a) the acquisition of beneficial ownership, or voting
control, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), other than any employee stock ownership plan sponsored by or otherwise
established by the Company, of Equity Interests representing more than forty
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated, appointed or approved for consideration
by shareholders for election by the board of directors of the Company, nor (ii)
appointed by directors so nominated, appointed or approved; or (c) the Company
shall cease to directly or indirectly own, free and clear of all Liens, one
hundred percent (100%) of the outstanding voting Equity Interests of the other
Borrowers on a fully diluted basis except to the extent that any applicable law
requires a de minimums percentage of the Equity Interests in a Borrower be owned
by a Person other than the Company.
 
Section 2.2. Amendment to Credit Agreement.  The definition of “EBITDA” set
forth in Section 7.01 of the Agreement is hereby amended to read as follows:
 
"EBITDA" means, for any period, without duplication, the amount equal to the
following calculated for the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP: (a) net income determined in accordance with
GAAP, plus (b) to the extent deducted in determining net income, the sum of (i)
Interest Expense, (ii) depreciation, (iii) amortization, (iv) income and
franchise tax expenses, (v) any extraordinary, non-recurring or unusual non-cash
charges and (vi) goodwill and other intangible impairment charges minus (c) to
the extent included in determining net income, any extraordinary, non-recurring
or unusual non-cash gains; provided, however, that in the event that any
acquisition or disposition of a Person (or any business unit, going concern,
division or segment of such Person) permitted by this Agreement shall have been
consummated during such period, the net income (and all amounts specified in
clauses (a), (b) and (c) of this definition) shall be computed on a pro forma
basis giving effect to such acquisition or disposition, as the case may be, as
of the first day of such period.
 
Section 2.3. Amendment to Section 2.16(f)(ii)(D).  Section 2.16(f)(ii)(D) is
hereby amended by adding the following sentence to the end of the provisions:
 
For purposes of determining withholding Taxes imposed under FATCA, from and
after February 23, 2016, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
 
Section 2.4. Amendment to Exhibit B.  Exhibit B to the Agreement is hereby
deleted in its entirety and the Exhibit B attached hereto is inserted in its
entirety in lieu thereof.
 
ARTICLE 3.
 


 
Conditions Precedent
 
Section 3.1. Conditions.  The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Amendment) that such party has signed a counterpart of this Amendment.
 
(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Amendment Effective Date,
including, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) incurred by the Administrative Agent
in connection with this Amendment, or required to be reimbursed or paid by the
Borrowers by this Amendment, the Agreement or under any other Loan Document.
 
(c) The representations and warranties of the Borrowers set forth in this
Amendment, the Agreement and the other Loan Documents shall be true and correct
in all material respects (except for any representation and warranty that is
qualified by materiality or Material Adverse Effect, which representation and
warranty shall be true and correct in all respects) on and as of the Second
Amendment Effective Date, except to the extent such representations and
warranties relate specifically to another date.
 
(d) At the time of and immediately after giving effect to the consummation of
this Amendment, the Second Amendment Effective Date, and any Borrowings
hereunder, no Default shall have occurred and be continuing.
 
(e) The Administrative Agent shall have received such additional documentation
and information as Administrative Agent or its counsel may reasonably request.
 
(f) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to Administrative Agent and its counsel.
 
ARTICLE 4.
 


 
Ratifications, Representations and Warranties
 
Section 4.1. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  The Borrowers, the Administrative Agent, and the Lenders party hereto
agree that the Agreement as amended hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.  For all matters arising prior to the Second Amendment
Effective Date of this Amendment (including, without limitation, the accrual and
payment of interest and fees and compliance with financial covenants), the terms
of the Agreement (as unmodified by this Amendment) shall control and are hereby
ratified and confirmed.
 
Section 4.2. Representations and Warranties.  The Borrowers hereby represent and
warrant to Administrative Agent and the Lenders as follows:  (a) after giving
effect to this Amendment and any Borrowings made under the Agreement, no Default
exists; (b) after giving effect to this Amendment, the representations and
warranties set forth in the Agreement are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or Material Adverse Effect, which representation and warranty shall
be true and correct in all respects) on and as of the date hereof with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date;
(c) the execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of each Borrower and each other Loan Party
and does not and will not: (1) violate any provision of law applicable to any
Borrower or any other Loan Party, the certificate of incorporation, bylaws,
partnership agreement, membership agreement, or other applicable governing
document of any Borrower or any other Loan Party or any order, judgment, or
decree of any court or agency of government binding upon any Borrower or any
other Loan Party; (2) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation of any Borrower or any other Loan Party; (3) result in or require the
creation or imposition of any material lien upon any of the assets of any
Borrower or any other Loan Party; or (4) require any approval or consent of any
Person under any material contractual obligation of any Borrower or any other
Loan Party; (d) there has occurred no Material Adverse Effect since December 31,
2013; (e) at the time of and immediately after giving effect to the consummation
of this Amendment and as of the Second Amendment Effective Date: (i) the LC
Exposure does not exceed the Dollar Amount of $75,000,000, (ii) the Foreign
Currency Exposure does not exceed the Foreign Currency Commitment, and (iii) the
Aggregate Revolving Exposure does not exceed the Aggregate Revolving
Commitments; and (f) after giving effect to this Amendment, neither the
Borrowers nor any of their subsidiaries has any material Indebtedness for
borrowed money other than the Indebtedness permitted by the Agreement, as
amended by this Amendment.
 
IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AMENDMENT, EACH BORROWER AND EACH OTHER LOAN PARTY (BY IT
EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF
THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT
WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:
 
(a) WAIVER.  WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS AMENDMENT AND
 
(b) RELEASE.  RELEASES AND DISCHARGES ADMINISTRATIVE AGENT AND THE LENDERS, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS,
AFFILIATES AND ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH ANY BORROWER OR ANY OTHER LOAN PARTY EVER HAD, NOW HAS, CLAIMS
TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF
AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.
 
ARTICLE 5.
 


 
Miscellaneous
 
Section 5.1. Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Administrative Agent or any Lender or any closing shall affect
the representations and warranties or the right of Administrative Agent or any
Lender to rely upon them.
 
Section 5.2. Reference to Agreement.  Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
 
Section 5.3. Expenses of Lender.  As provided in the Agreement, each Borrower
agrees to pay on demand all costs and expenses incurred by Administrative Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto, including without
limitation, the costs and fees of Administrative Agent's counsel.
 
Section 5.4. Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 5.5. Applicable Law.  This Amendment and the other Loan Documents shall
be governed by and construed in accordance with the applicable law pertaining in
the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction.  This governing law
election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.
 
Section 5.6. Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Borrowers, the Administrative Agent and the Lenders
and their respective successors and assigns, except the Borrowers may not assign
or transfer any of their rights or obligations hereunder without the prior
written consent of each Lender.  Any assignment in violation of this Section 5.6
shall be void.
 
Section 5.7. Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic communication shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
Section 5.8. Effect of Waiver.  No consent or waiver, express or implied, by
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by any Borrower or any other Loan Party shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty.
 
Section 5.9. Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
Section 5.10. ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.
 
[Remainder of Page Intentionally Left Blank.]
 

 
 

--------------------------------------------------------------------------------

 



 
Executed as of the date first written above.
 

 
VALMONT INDUSTRIES, INC.,
as a Borrower
By:             /s/ Mark C. Jaksich 
Name:           Mark C. Jaksich
Title:           Chief Financial Officer
 
 
VALMONT INDUSTRIES HOLLAND B.V.,
as a Borrower
By:             /s/ Mark C. Jaksich 
Name:           Mark C. Jaksich
Title:           Director
By:             /s/ Roger Andrew Massey 
Name:           Roger Andrew Massey
Title:           Director
 
Signed sealed and delivered by Valmont
Group Pty Ltd. ACN142 189 295 in accordance with s127 of the Corporations Act
2001
(Cth) in the presence of:
VALMONT GROUP PTY LTD.,
as a Borrower
By:             /s/ Mark C. Jaksich 
Name:           Mark C. Jaksich
Title:           Director
By:             /s/ Roger Andrew Massey 
Name:           Roger Andrew Massey
Title:           Director
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A.,
individually as a Lender, the Swingline Bank,
an Issuing Bank, and as the Administrative Agent
By             /s/ Maria Riaz 
Name:           Maria Riaz                                           
Title:           Vice President 
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A.,
as a Lender
By:              /s/ Mukesh
Singh                                                      
Name:           Mukesh Singh 
Title:           Vice President 
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Syndication Agent and a Lender
 
 
By:             /s/ Joseph Finnegan 
Name:           Joseph Finnegan                                           
Title:           Vice President 
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:             /s/ Scott
Leighton                                                      
Name:           Scott Leighton 
Title:           Vice President 
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender
 
By:             /s/ Robert
Grillo                                                      
Name:           Robert Grillo                                           
Title:           Director                                           
 




SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH (formerly known as COOPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH)
 
 
By:             /s/ William
Binder                                                      
Name:           William Binder 
Title:           Executive Director                                           
 
 
By:             /s/ Erin
Thomas-Walker                                                      
Name:           Erin Thomas-Walker 
Title:           Vice President                                           
 
   




SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
Goldman Sachs Lending Partners, LLC, as a Lender
 
By:             /s/ Jerry
Li                                                      
Name:           Jerry Li                                           
Title:           Authorized Signatory 
 




SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
COBANK, ACB, as a Lender
 
 
By:             /s/ Kristina
Jensen                                                      
Name:           Kristina Jensen 
Title:           Vice President 
 




SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
First National Bank of Omaha, as a Lender
 
 
By:             /s/ David S.
Erker                                                      
Name:           David S. Erker 
Title:           Vice President 
 




SECOND AMENDMENT TO CREDIT AGREEMENT, Signature Page


 
 

--------------------------------------------------------------------------------

 




 
The Northern Trust Company, as a Lender
 
 
By:               /s/ Murtuza Ziauddin 
Name:           Murtuza Ziauddin                                           
Title:           Vice President 
 



 
 

--------------------------------------------------------------------------------

 
RATIFICATION OF GUARANTORS


Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
Amendment to which this ratification is attached, and the Borrowers execution
thereof; (b) joins the foregoing Amendment for the purpose of consenting to and
being bound by the provisions thereof, (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee the
Obligations of the Borrowers under the Agreement, as amended by the Amendment
and (d) acknowledges, affirms and agrees to each term of the Amendment.


GUARANTORS:




VALMONT INDUSTRIES, INC.




By:                    /s/  Mark C. Jaksich                      
Name:                   Mark C. Jaksich
Title:                   Chief Financial Officer






PIROD, INC.




By:                     /s/  Mark C. Jaksich                     
Name:                   Mark C. Jaksich
Title:                   Chief Financial Officer






VALMONT COATINGS, INC.




By:                     /s/ Mark C. Jaksich                            
Name:                   Mark C. Jaksich
Title:                   Vice President








VALMONT NEWMARK, INC.




By:                     /s/ Mark C. Jaksich                           
Name:                   Mark C. Jaksich
Title:                   Vice President








Signed sealed and delivered by                                         VALMONT
QUEENSLAND PTY LTD.
Valmont Queensland Pty Ltd. ACN
142 183 800 in accordance with
s127 of the Corporations Act
2001                                  By:                     /s/  Mark C.
Jaksich                             
(Cth) in the presence
of:                                                      Name:                   Mark
C. Jaksich
Title:                   Director




By:                     /s/ Roger Andrew Massey                   
Name:                   Roger Andrew Massey
Title:                   Director




 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO
VALMONT INDUSTRIES, INC.
CREDIT AGREEMENT


FORM OF COMPLIANCE CERTIFICATE






COMPLIANCE CERTIFICATE
for the
quarter ending __________ __, _____
 
To:           JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
10 South Dearborn Street, 7th Floor
Chicago, IL  60603
Attention: Nanette Wilson
Telephone:  312-385-7084
Telecopy:  888-292-9533


and each Lender


Ladies and Gentlemen:


This Compliance Certificate (the "Certificate") is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the "Agreement")
dated as of August 15, 2012, among Valmont Industries, Inc. and certain of its
Subsidiaries (collectively, the "Borrowers"), JPMorgan Chase Bank, N.A., as
administrative agent, and the Lenders named therein.  All capitalized terms,
unless otherwise defined herein, shall have the same meanings as in the
Agreement.  All the calculations set forth below shall be made pursuant to the
terms of the Agreement.
 
The undersigned, an authorized financial officer of the Company in his capacity
as such financial officer and not in his individual capacity, does hereby
certify to the Administrative Agent and the Lenders that:
 
1.         DEFAULT
 
No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit A the nature thereof and the steps taken or proposed to remedy
such Default.
       
Compliance
2.         SECTION 5.01 - Financial Statements and Records
             
(a)Annual audited financial statements of the Company on a consolidated basis
within 90 days after the end of each fiscal year end (together with Compliance
Certificate).
   
Yes
No
N/A
           
(b)Quarterly unaudited financial statements of the Company on a consolidated
basis within 45 days after each fiscal quarter end (together with Compliance
Certificate).
   
Yes
No
N/A
           
3.         SECTION 5.10 - Additional Subsidiaries
             
Joinder of new Domestic Subsidiaries promptly after they are formed or acquired
and become Material Subsidiaries.
   
Yes
No
N/A
           
Joinder of any Subsidiary promptly after such Subsidiary guarantees any of the
Indebtedness under the Senior Notes.
   
Yes
No
N/A
           
4.         SECTION 7.01 -Leverage Ratio
                     
(a)Total Indebtedness as of fiscal quarter end
 
$________
                 
(b)EBITDA
         
(i)net income
 
$________
     
(ii)plus income and franchise taxes deducted in determining net income
 
$________
     
(iii) plus Interest Expense deducted in determining net income
 
$________
     
(iv) plus amortization and depreciation expense deducted in determining net
income
 
$________
     
(v) plus extraordinary, non-recurring or unusual non-cash charges deducted in
determining net income
 
$________
     
(vi) plus goodwill and other intangible impairment charges deducted in
determining net income
 
$________
     
(vii) minus any extraordinary, non-recurring or unusual non-cash gains to the
extent included in determining net income
 
$________
     
(viii) EBITDA:  Total of Lines (i) through (vii)
 
$________
                 
(c)Line 4(a) ÷ Line 4(b)(viii)
 
___ to 1.00
                 
(d)Maximum Leverage Ratio permitted by Credit Agreement
 
3.50 to 1.00
 
Yes
No
           
5.         SECTION 7.02 - Interest Coverage Ratio
                     
(a)EBITDA (from Line 4(b)(viii))
 
$________
                 
(b)Interest Expense
 
$________
                 
(c)Line 5(a) ÷ Line 5(b)
 
___ to 1.00
                 
(d)Minimum Interest Coverage Ratio required by Credit Agreement
 
2.50 to 1.00
 
Yes
No
           
6.         DETERMINATION OF APPLICABLE RATE
                     
(a)Adjustment to margin and fees required (see pricing grid on Schedule 1)
     
Yes
No
           
(b)If adjustment required, set forth below new margins and fees
                     
(i)ABR Spread
 
_______%
     
(ii)Commitment Fee Rate
 
_______%
     
(iii)Fixed Rate Spread
 
_______%
                 
7.         ATTACHED SCHEDULES
 
Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate.  All information contained herein and on the
attached schedules is true and correct in all material respects.
 
8.         FINANCIAL STATEMENTS
 
The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial condition and the results of
the operations of the Persons reflected thereon, at the date and for the periods
indicated therein.
 
9.         CONFLICT
 
In the event of conflict between this Certificate and the Credit Agreement, the
Credit Agreement shall control.



IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.
 
Valmont Industries, Inc.






By:           
Name:           
Title:           



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
COMPLIANCE CERTIFICATE




Index Debt:
Fixed Rate Spread
ABR Spread
Commitment Fee Rate
Category 1:
A-/A3 or higher
1.000%
0.000%
0.100%
Category 2:
BBB+/Baa1
1.125%
0.125%
0.125%
Category 3:
BBB/Baa2
1.250%
0.250%
0.175%
Category 4:
BBB-/Baa3
1.375%
0.375%
0.225%
Category 5:
BB+/Ba1 or lower
1.625%
0.625%
0.275%



 



 
 

--------------------------------------------------------------------------------

 
